ORDER DISMISSING APPEAL
The appeal in the above-entitled matter, filed the 22nd day of May, 1978, having been received and considered, the Court finds:
1. The appeal was timely filed as the thirty (30) day period begins to run from the day the judgment was signed. The judgment in the official case file was signed and dated by the judge on April 20, 1978.
2. The Court of Appeals in the case of Brewster v. Bee and Benally held that where the District Grazing Committee and Resources (Central) Committee faded to act within sixty (60) days on a dispute properly before them, such failure is deemed concusive evidence of exhaustion of administrative remedies. Since the Committees faded to act within sixty (60) days the plaintiff in this case had exhausted Ms administrative remedies and the matter was properly before the *258District Court.
3. While the Court may consider the resolution of any chapter, the Court is not bound by the determination of the chapter.
4, There is no showing that the Court faded to follow either the applicable tribal ordinances or the tribal customs.
5. Appellant faded to raise the issue of indispensible parties at the District Court level, and is therefore barred from raising the issue on appeal.
6, There is sufficient evidence in the record to support the judgment of the District Court.
Therefore, the judgment of the District Court is AFFIRMED.
The Stay of Execution, issued the 23rd day of May, 1978, is hereby VACATED.
Date this 29th day of June 1978.
Marie F. Neswood Acting Chief Justice Of The Navajo Nation